MEMORANDUM-DECISION AND ORDER
SCULLIN, District Judge.
This is a pro se civil rights action brought pursuant to 42 U.S.C. § 1983. Plaintiff alleges that various individuals, government entities, and government officials mistreated him while he was a pretrial detainee. Plaintiff also asserts state law claims for assault, battery, and negligence.
Presently before the Court is the County of Albany’s motion to dismiss based upon its argument that the Court should decline to exercise its supplemental jurisdiction over the state law claims still pending against the County of Albany. In a previous Memorandum-Decision and Order, filed February 11, 1997, the Court dismissed all of Plaintiffs federal claims against the County of Albany. See Pravda v. City of Albany, 956 F.Supp. 174 (N.D.N.Y.1997). At this time, however, federal claims still exist against some of the John Does and Jane Roe. See id. at 182. Plaintiff has been given over two years to identify and serve these individuals, including the full discovery period. In the Court’s previous Decision, Plaintiff was warned that the Court would dismiss the claims against these unidentified individuals if he failed to disclose and serve these individuals with process in the near future. See id. at 178. To date, Plaintiff has failed to identify or serve a single one of these unidentified defendants. Therefore, the Court finds that the period to identify the John Does and Jane Roe has concluded and dismisses all claims against all unidentified individuals in this action. See Pearson v. O’Leary, No. 85-C-9323,1995 WL 124123, at *3 (N.D.Ill. Mar. 20, 1995); see also Maclin v. Paulson, 627 F.2d 83, 87 (7th Cir.1980); Clark v. McMillin, 932 F.Supp. 789, 794 (S.D.Miss.1996).
In addition, district courts may decline to exercise supplemental jurisdiction over state claims when the court has dismissed all of a plaintiff’s federal claims. See 28 U.S.C. § 1367(c)(3). Because there are no longer any federal claims pending, the Court declines to exercise supplemental jurisdiction over any state claims that may remain. See Marie v. St. Agnes Hosp. Corp. et al, 65 F.3d 310, 314 (2d Cir.1995), cert. denied, 516 U.S. 1115, 116 S.Ct. 917, 133 L.Ed.2d 847 (1996).
Conclusion
Having considered the parties’ submissions, the record, and the applicable law, it is hereby
*27ORDERED that all claims against the unidentified John Doe and Jane Roe Defendants are DISMISSED. It is further
ORDERED that Defendant County of Albany’s motion to dismiss is GRANTED. It is further
ORDERED that Plaintiff’s complaint is dismissed in its entirety for the reasons set forth herein.
IT IS SO ORDERED.